357 F.2d 173
David MARTINEZ, Jr., Appellant,v.Lawrence E. WILSON, Warden of San Quentin State Prison, Appellee.
No. 20497.
United States Court of Appeals Ninth Circuit.
March 1, 1966, Rehearing Denied April 1, 1966.

David Martinez, Jr., Tamal, Cal., in pro. per.
Thomas C. Lynch, Atty. Gen. of California, Robert R. Granucci, John F. Kraetzer, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before POPE, HAMLEY and KOELSCH, Circuit Judges.
PER CURIAM.


1
The questions presented by appellant in this habeas corpus proceeding present no federal question, or are foreclosed by the plea of guilty, or were not raised in the district court, or are plainly without merit.  Some of these questions are subject to two or more of these defects.


2
Affirmed.